As filed with the Securities and Exchange Commission on May 31, 2016 Registration Statement No. 333-163380 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 3 to Form S-1 on Form S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CORMEDIX INC. (Exact name of registrant as specified in its charter) Delaware 20-5894890 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1ighway 206, Suite 200 Bedminster, New Jersey 07921 Telephone: (908) 517-9500 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) RANDY MILBY Chief Executive Officer CorMedix Inc. 1ighway 206, Suite 200 Bedminster, New Jersey 07921 Telephone: (908) 517-9500 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: ALEXANDER M. DONALDSON Wyrick Robbins Yates & Ponton LLP 4101 Lake Boone Trail, Suite 300 Raleigh, North Carolina 27607 Telephone: (919) 781-4000 Fax: (919) 781-4865 Approximate date of commencement of proposed sale to the public:Not applicable. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(c) under the Securities Act, check the following box. o If this Form is a post-effective amendment filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “accelerated filer”, “large accelerated filer” and “smaller reporting company” (as defined in Rule 12b-2 of the Act) (Check one): Large accelerated fileroAccelerated filer o Non-accelerated filer o(Do not check if smaller reporting company)Smaller reporting company o EXPLANATORY NOTE DEREGISTRATION OF SECURITIES The Registrant is filing this Post-Effective Amendment No. 3 to this Registration Statement solely for the purpose of removing from registration the 8,471 shares of common stock issuable upon the exercise of warrants that remain unsold hereunder. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing a Form S-3 and has duly caused this Post-Effective Amendment No. 3 to Registration Statement to Form S-1 on Form S-3 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Bedminster, State of New Jersey, on May 31, 2016. CORMEDIX INC. By: /s/Randy Milby Randy Milby Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 3 to Registration Statement to Form S-1 on Form S-3 has been signed by the following persons in the capacities and on the dates indicated. Signature Capacity Date /s/ Randy Milby Director and Chief Executive Officer (Principal Executive Officer and Principal Financial and Accounting Officer) May 31, 2016 Randy Milby /s/ Janet Dillione Director May 31, 2016 Janet Dillione Director May , 2016 Matthew P. Duffy /s/ Michael W. George Director May 31, 2016 Michael W. George Director May , 2016 Myron Kaplan /s/ Steven W. Lefkowitz Director May 31, 2016 Steven W. Lefkowitz /s/ Taunia Markvicka Director May 31, 2016 Taunia Markvicka /s/ Antony E. Pfaffle, M.D. Director and Chief Scientific Officer May 31, 2016 Antony E. Pfaffle, M.D. /s/ Cora M. Tellez Director May 31, 2016 Cora M. Tellez
